
	
		II
		109th CONGRESS
		2d Session
		S. 2667
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To revitalize the Los Angeles River, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Angeles River Revitalization
			 Act.
		2.Los Angeles River
			 revitalization, California
			(a)DefinitionsIn this section:
				(1)CityThe term City means the city
			 of Los Angeles, California.
				(2)SecretaryThe term Secretary means the
			 Secretary of the Army.
				(b)Revitalization
			 plan
				(1)In
			 generalThe Secretary, in
			 coordination with the City and in consultation with appropriate Federal, State,
			 regional, and local agencies, shall—
					(A)prepare a project-specific plan for the
			 revitalization of the Los Angeles River that is consistent with the goals of
			 the Los Angeles River Revitalization Master Plan published by the City;
			 and
					(B)submit the plan to Congress by not later
			 than 3 years after the date on which funds are appropriated to carry out this
			 subsection.
					(2)ContentsThe plan under paragraph (1) shall—
					(A)address environmental restoration,
			 recreational, water conservation, flood control, economic development, and
			 other uses of the Los Angeles River; and
					(B)include—
						(i)a feasibility report with respect to the
			 implementation of the plan; and
						(ii)a project-specific environmental impact
			 statement or similar analysis required under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) relating to each proposed Federal action
			 under the plan.
						(3)Use of existing
			 information and measuresIn
			 preparing and implementing the plan under paragraph (1), the Secretary shall
			 use, to the maximum extent practicable—
					(A)information that is available as of the
			 date of enactment of this Act;
					(B)information developed under the pilot
			 projects under subsection (c); and
					(C)any measure being carried out as of the
			 date of enactment of this Act by a participating agency.
					(4)Agreement
					(A)In
			 generalThe Secretary shall
			 offer to enter into a binding agreement with the City and any other non-Federal
			 sponsor to carry out the plan under paragraph (1).
					(B)Non-Federal
			 share
						(i)In
			 generalThe agreement under
			 subparagraph (A) shall include cost-sharing provisions under which the City and
			 any other non-Federal sponsor shall pay not less than 50 percent of the total
			 costs of carrying out the plan under paragraph (1).
						(ii)FormThe non-Federal share under clause (i) may
			 be provided in cash or in-kind.
						(iii)Credit for
			 previously developed informationIn calculating the non-Federal share under
			 clause (i), the Secretary shall provide to the City a credit in the amount of
			 the cost of developing any information used under paragraph (3)(A).
						(5)Alternatives
					(A)In
			 generalThe Secretary, in
			 coordination with the City, may recommend, through a full and open evaluation
			 process, any locally-preferred project as an alternative to a measure proposed
			 in the plan under paragraph (1).
					(B)Inclusion in
			 feasibility report and EISEach recommended locally-preferred project
			 under subparagraph (A) shall be included in the feasibility report or an
			 environmental impact statement or analysis, as appropriate, under paragraph
			 (2)(B).
					(6)Report to
			 CongressThe Secretary shall
			 submit to Congress a report describing the implementation and results of the
			 plan under paragraph (1) as soon as practicable after the date on which the
			 plan is carried out.
				(7)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subsection $4,000,000.
				(c)Pilot
			 projects
				(1)In
			 generalThe Secretary is
			 authorized to construct, at any time, any pilot project described in paragraph
			 (2) in order to provide information to develop, or to carry out, the
			 revitalization plan under subsection (b)(1).
				(2)Description of
			 projectsA pilot project
			 referred to in paragraph (1) is a pilot project for the revitalization of the
			 Los Angeles River, including—
					(A)a channel wall texturing or other aesthetic
			 treatment construction project;
					(B)a flood control system that incorporates an
			 in-channel temporary dam to pond water for environmental or aesthetic
			 purposes;
					(C)a graffiti removal or control construction
			 project; or
					(D)a wetlands or riparian habitat restoration
			 demonstration project.
					(3)Agreements
					(A)In
			 generalThe Secretary shall
			 offer to enter into a binding agreement with the City and any other non-Federal
			 sponsor to carry out each pilot project under paragraph (1) under which the
			 City and any other non-Federal sponsor shall agree—
						(i)to pay at least 35 percent of the total
			 costs of the pilot project;
						(ii)to acquire any land, easement,
			 right-of-way, relocation, or dredged material disposal area required to carry
			 out the pilot project; and
						(iii)to hold the United States harmless for any
			 claim or damage that arises in carrying out the pilot project, except for a
			 claim or damage arising from the negligence of an officer or contractor of the
			 United States.
						(B)Non-Federal
			 share
						(i)FormThe non-Federal share under subparagraph
			 (A)(i) may be provided in cash or in-kind.
						(ii)Credits
							(I)In
			 generalIn calculating the
			 non-Federal share under clause (i), the Secretary shall provide to the City and
			 any other non-Federal sponsor a credit (including an in-kind credit) in an
			 amount that reflects—
								(aa)the value of any land, easement,
			 right-of-way, relocation, or dredged material disposal area provided by the
			 City and any other non-Federal sponsor in carrying out the applicable pilot
			 project; and
								(bb)the reasonable cost of any work performed
			 in connection with a study, preconstruction engineering and design project, or
			 construction project required to carry out the revitalization plan under
			 subsection (b)(1).
								(II)UseA credit provided under this clause may be
			 used for any pilot project under this subsection.
							(4)PriorityThe Secretary, in consultation with the
			 City, shall assign a priority to each pilot project under this
			 subsection.
				(5)Federal
			 shareSubject to subsection
			 (e), the Federal share of a pilot project under this subsection shall not
			 exceed $5,000,000.
				(6)Report to
			 CongressThe Secretary shall
			 submit to Congress a report describing each pilot project carried out under
			 this subsection as soon as practicable after the date on which the pilot
			 project is completed.
				(7)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subsection $35,000,000.
				(d)Water reuse
			 projectSection 219(f) of the
			 Water Resources Development Act of 1992 (106 Stat. 4835; 117 Stat. 1836, 1838,
			 1841, 1844; 119 Stat. 2255) is amended—
				(1)by striking Charleston, South
			 Carolina.—$5,000,000 and inserting the
			 following:
					
						(72)Charleston,
				South Carolina$5,000,000
						;
				(2)by redesignating the second paragraph (71)
			 and each subsequent paragraph as paragraphs (73) through (77),
			 respectively;
				(3)in paragraph (75) (as redesignated by
			 paragraph (2))—
					(A)by striking (75) $6,430,000
			 and inserting the following:
						
							(75)Indianapolis,
				Indiana$6,430,000
							;
				and
					(B)by striking the semicolon at the end and
			 inserting a period; and
					(4)by adding at the end the following:
					
						(78)Los Angeles
				River, Los Angeles, California$40,000,000 for a water reuse project,
				including measures for environmental restoration and revitalization of the Los
				Angeles River within the City of Los Angeles,
				California.
						.
				(e)Maximum cost of
			 projectsEach project carried
			 out under the revitalization plan under subsection (b), and each pilot project
			 carried out under subsection (c), shall be subject to section 902 of the Water
			 Resources Development Act of 1986 (100 Stat. 4183).
			
